DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/086,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaya Sharma on 01/14/2021.

The application has been amended as follows: 
Claim 11, line 13 is amended to read “less of martensite in terms of area fraction with respect to the entirety of the steel structure,”
Claim 11, lines 14 and 15 are amended to read “average crystal grain size of 3 µm or more, a difference in hardness between the martensite and the ferrite is 1.0 GPa or more and 8.0 GPa or less, and, in a texture of the ferrite, an”
Claim 25, line 12 is amended to delete “and” 
Claim 26, line 12 is amended to delete “and” 
Claim 20 is amended to delete “wherein the composition further contains, in terms of mass%, at least one element selected from
Mo: 0.01% or more and 0.50% or less,
Ti: 0.001% or more and 0.100% or less,

V: 0.001% or more and 0.100% or less,
B: 0.0001% or more and 0.0050% or less,
Cr: 0.01% or more and 1.00% or less,
Cu: 0.01% or more and 1.00% or less,
Ni: 0.01% or more and 1.00% or less.
As: 0.001% or more and 0.500% or less,
Sb: 0.001% or more and 0.200% or less,
Sn: 0.001% or more and 0.200% or less,
Ta: 0.001% or more and 0.100% or less,
Ca: 0.0001% or more and 0.0200% or less, 
Mg: 0.0001% or more and 0.0200% or less, 
Zn: 0.001% or more and 0.020% or less,
Co: 0.001% or more and 0.020% or less,
Zr: 0.001% or more and 0.020% or less, and 
REM: 0.0001% or more and 0.0200% or less.”

Claims 22, 24, 26, 28, 29, 30, 32, 32, and 34 are amended to delete “, wherein the composition further contains, in terms of mass%, at least one element selected from 
Mo: 0.01% or more and 0.50% or less,
Ti: 0.001% or more and 0.100% or less,
Nb: 0.001% or more and 0.100% or less,
V: 0.001% or more and 0.100% or less,
B: 0.0001% or more and 0.0050% or less,
Cr: 0.01% or more and 1.00% or less,
Cu: 0.01% or more and 1.00% or less,
Ni: 0.01% or more and 1.00% or less.
As: 0.001% or more and 0.500% or less,
Sb: 0.001% or more and 0.200% or less,
Sn: 0.001% or more and 0.200% or less,

Ca: 0.0001% or more and 0.0200% or less, 
Mg: 0.0001% or more and 0.0200% or less, 
Zn: 0.001% or more and 0.020% or less,
Co: 0.001% or more and 0.020% or less,
Zr: 0.001% or more and 0.020% or less, and 
REM: 0.0001% or more and 0.0200% or less”


Allowable Subject Matter
Claims 11-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to claim 11 is Kim (US 2011/0209800) as cited in the Non-Final action of 10/21/2020. Kim teaches a steel sheet meeting the elemental composition, ferrite and martensite area fractions, ferrite crystal grain size, martensite and ferrite hardness difference, tensile strength and yield ratio properties of the claimed invention. Kim is silent as to the inverse intensity ratio and planar anisotropy of YP properties as set forth in claim 11. In the remarks filed 01/06/2021, Applicant contends that Kim is silent as to the instant steel processing steps of a rolling reduction of 5-15% in a final pass of finish rolling and 15-25% in a pass before the final pass, and an average cooling rate of 5-90ºC/s from after finish-rolling to coiling temperature. Furthermore, Applicant points to comparative examples 5 and 7 in the instant specification as steel samples meeting the same composition, microstructure, and property limitations as Kim. However, as the comparative examples are fabricated by process steps falling outside of the inventive process, the instant inverse intensity ratio and planar anisotropy of YP properties are not met. Applicant submits that in view of the evidence of record, there is no basis for inherency for the properties for which Kim is silent. The Examiner agrees. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0037281 teaches a similar steel sheet composition and microstructure; however, ‘281 is silent as to a ferrite crystal grain size, yield ratio, inverse intensity ratio, and planar anisotropy of YP as claimed, and further differs in process steps to the instant inventive process
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736